Citation Nr: 1436384	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-32 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an increased rating in excess of 10 percent for scar, residuals of thoracolumbar spine surgery, to include the propriety of the rating reduction from 10 percent to 0 percent, effective October 5, 2010.

3.  Entitlement to an increased rating in excess of 10 percent for left posterior iliac bone graft with residual scar, to include the propriety of the rating reduction from 10 percent to 0 percent, effective October 5, 2010.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 until December 1986 and from April 1987 to June 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's right lower extremity radiculopathy has resulted in no more than mild, incomplete paralysis.

2.  The Veteran's scar, residuals of thoracolumbar spine surgery, measures approximately twenty by zero centimeters and is both linear and superficial; loss of covering of the skin has not been demonstrated, but the scar is painful.

3.  The Veteran's left posterior iliac bone graft with residual scar measures approximately seventeen by two centimeters and both linear and superficial; loss of covering of the skin has not been demonstrated, but the scar is painful.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8599-8520 (2013).

2.  The criteria for restoration of a 10 percent disability rating for the Veteran's scar, residuals of thoracolumbar spine surgery, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.118, Diagnostic Code 7804 (prior to October 23, 2008 and from October 23, 2008).

3.  The criteria for entitlement to a rating in excess of 10 percent for the Veteran's scar, residuals of thoracolumbar spine surgery, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (prior to October 23, 2008 and from October 23, 2008).

4.  The criteria for restoration of a 10 percent disability rating for the Veteran's left posterior iliac bone graft with residual scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.118, Diagnostic Code 7804 (prior to October 23, 2008 and from October 23, 2008).

5.  The criteria for entitlement to a rating in excess of 10 percent for the Veteran's left posterior iliac bone graft with residual scar have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (prior to October 23, 2008 and from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Right Lower Extremity Radiculopathy

The Veteran's right lower extremity radiculopathy has been rated as 10 percent disabling under Diagnostic Code 8599-8520.  The hyphenated diagnostic code indicates that an unlisted peripheral nerve disorder, under Diagnostic Code 8599, was the service-connected disorder, and paralysis of the sciatic nerve, under Diagnostic Code 8520, were residual conditions.  38 C.F.R. § 4.27 (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a mild degree.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a moderate degree.  A 40 percent rating is warranted for incomplete paralysis of the sciatic nerve to a moderately-severe degree.  A 60 percent rating is warranted for incomplete paralysis of the sciatic nerve to a severe degree with marked muscular atrophy.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

Private medical records from the Virginia Orthopedic and Spine Specialists show the Veteran reported tingling and numbness in his left leg, rather than his right leg, on May 10, 2010.  Follow-up treatment from June 2010 indicates the Veteran continued to experience radicular symptoms in the left lower extremity, and the Veteran was provided Neurontin to manage symptoms. 

At an October 2010 VA examination to assess the Veteran's status post fracture of L1 with operation, the Veteran reported weakness in his legs.  However, the Veteran did not require any assistive device for ambulation, and his gait was normal.  Examination indicated the sacral spine sensory function was impaired, to include a sensory deficit of the right upper anterior thigh and right lateral foot.  The right lower extremity reflexes revealed knee jerk and ankle jerk of 2+.  The Veteran indicated that he could not work as a mechanic because his back condition limited his ability to bend, stoop, lift, and carry parts.  He also stated that his back condition made working as a truck driver difficult because he experienced pain upon exiting and entering the vehicle and with prolonged sitting.  The Veteran did not indicate that any lower extremity symptoms impacted his ability to work.

July 2010, September 2010 and April 2011 VA records show the Veteran exhibited 2+ pedal pulses and could ambulate without difficulty.  

The Veteran indicated in his March 2011 Notice of Disagreement that he suffers from pain and loss of feeling from his neck to his toes, despite taking medication.  He also stated that his gait and standing are abnormal due to his back surgery.  

In the February 2013 VA back examination, the examiner did not find any signs or symptoms due to radiculopathy, to include in the right lower extremity.  While the straight leg raising test was positive on the left side, both muscle strength testing and a reflex examination were normal.  The examiner did not identify any other neurological abnormalities, and the Veteran did not report any assistive devices used to aid in ambulation.  

Therefore, a review of the evidence reflects that the Veteran's right lower extremity radiculopathy has resulted in mild, incomplete paralysis.  In short, although the Veteran has reported a general loss of feeling in his right lower extremity, medical records do not indicate that his condition is manifested by moderate, moderately severe, or severe, with marked muscular atrophy to warrant a rating higher than 10 percent.  The Veteran's gait has been consistently normal, and VA examinations revealed 2+ pedal impulses and knee and ankle jerks.  Furthermore, the more recent February 2013 VA examination did not identify any radicular symptoms in the right lower extremity.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for service-connected radiculopathy of the right lower extremity, and there is no basis for a staged rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, Diagnostic Code 8588-8520; Gilbert, 1 Vet. App. at 49.  After careful review of the evidence, the Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's right lower extremity radiculopathy.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Scars

Service connection for scar residuals of the thoracolumbar spine surgery and a left posterior iliac bone graft with residual scar were established by a July 2008 decision.  A 10 percent rating was assigned for each scar, effective April 2008.  The Veteran then submitted an increased rating claim in August 2010.  A January 2011 rating decision granted service connection for the Veteran's bilateral lower extremity radiculopathy and increased the evaluation of his service-connected back disability to 20 percent, effective August 2, 2010.  At that time, the Veteran's scar residuals of the thoracolumbar spine surgery and left posterior iliac bone graft with residual scar were reduced from 10 to 0 percent, effective October 5, 2010.
With regard to rating reduction matters, the notice provisions of 38 C.F.R. § 3.105(e) do not apply if the rating reduction does not reduce the veteran's compensation.  In this regard, that provision applies only when a reduction in evaluation results in a reduction or discontinuance of compensation payments currently being made.  Here, the Veteran's combined rating for all service-connected disabilities actually increased as of October 5, 2010, rendering the notice provisions inapplicable.  Rather, the Veteran received appropriate contemporaneous due process notice in the January 2011 notification letter associated with the rating decision reducing the evaluations assigned for the Veteran's scars.  Accordingly, the due process procedures for the rating reduction were followed.

Next, a rating that has been in effect for five years or more may not be reduced on the basis of only one examination, in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a).

However, in Brown v. Brown, 5 Vet. App. 413 (1993), the Court of Appeals for Veterans Claims (Court) stated that there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.     

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.  

Moreover, in considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The Veteran's thoracolumbar spine surgery scar has been rated under Diagnostic Code 7804 and the left posterior iliac bone graft with residual scar has been rated under Diagnostic Codes 5255-7804.

The criteria for ratings under Diagnostic Code 7800-7805 were amended effective October 23, 2008.  The Board is required to consider his claim in light of both the former and revised standards to determine whether an increased rating for his skin condition is warranted.  But VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.

As an initial matter, Diagnostic Code 7800 requires involvement of the head, face, or neck, which is not at issue here.  

Prior to October 23, 2008, 38 C.F.R. § 4.118, Diagnostic Code 7804 provided that superficial scars painful on examination warranted a 10 percent evaluation.  Higher evaluations were warranted under Diagnostic Code 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion.  Specifically, a scar that is deep or that causes limited motion in an area or areas exceeding 12 square inches (77 square centimeters) warranted a 20 percent rating, in an area or areas exceeding 72 square inches (465 square centimeters) warranted a 30 percent rating, and in an area or areas exceeding 144 square inches (929 square centimeters) warranted a 40 percent rating.  

A 10 percent evaluation was warranted under Diagnostic Code 7802 for scars other than of the face, head, or neck that were superficial and did not cause limited motion if they were in an area or areas greater than 144 square inches, and under 
Diagnostic Code 7803 for superficial, unstable scars.  Scars could also be rated based on limitation of function of the affected part under Diagnostic Code 7805.  

The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent evaluation, three or four scars that are unstable or painful warrant a 20 percent evaluation, and five or more scars that are unstable or painful warrant a 30 percent evaluation.  The revised Diagnostic Code 7801 similarly provides for higher evaluations for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code.  

At the Veteran's October 2010 VA examination, the examiner identified a "thickened" scar on the posterior side of the trunk, mid-spine, measuring twenty by zero centimeters.  The examiner also identified a scar over the left pelvic crest, measuring seventeen by two centimeters.  The examiner indicated that while there was no keloid formation associated with the mid-spine scar, there was such a formation on the left pelvic crest.  Moreover, the scars were described as linear and superficial, with no underlying tissue damage.  There was no indication of skin breakdown, inflammation, or edema.  The examiner indicated the scars were not painful upon examination.  Moreover, the scars were not found to be disfiguring and did not limit the Veteran's range of motion.  Indeed, the examiner concluded there was no limitation of function due to the scars.  

In his November 2011 VA Form 9, the Veteran asserted that he has keloid formations and that "keloids never heal, they grow and continue to obstruct movement."  He also stated, "they cause pain and are unsightly."  The Veteran indicated he had keloid formations on his shoulder, back, chest, and leg.  However, VA outpatient records are absent any complaints or treatment for scars, to include identification of keloid formations.

Therefore, a review of the competent medical evidence shows the Veteran has keloid formations on his left pelvic crest only, with no medical evidence of keloid formations on his back.  While the Veteran is competent to report observable symptomatology, such as pain, he is not competent to diagnose a keloid formation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2000).  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that restoration of a 10 percent rating for his service-connected left posterior iliac bone graft with residual scar and scar, residuals of thoracolumbar spine surgery, are warranted.  The Veteran reported painful "keloid formations" on his back and chest, and he is competent to report painful scarring.  A higher rating is not warranted unless the scars are deep and nonlinear or superficial and nonlinear, which has not been shown.  Moreover, under Diagnostic Code 7804, there must be three or four scars that are unstable or painful to warrant a rating in excess of 10 percent.  Here, the Veteran is only service-connected for two scars in total.  

In sum, restoration of the Veteran's 10 percent rating, but no higher, for his scar, residuals of thoracolumbar spine surgery, and left posterior iliac bone graft with residual scar is granted.  However, the preponderance of the evidence is against the Veteran's claim for entitlement to an increased rating for either scar.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.118, Diagnostic Code 7804; Gilbert, 1 Vet. App. at 49.  No other diagnostic codes would be appropriate to evaluate the Veteran's scars.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.

Additional Considerations

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the record reflects that the Veteran has asserted the physical limitations associated with his back disability, and not his right lower extremity radiculopathy or scars, have prevented him from working.  Evaluation of the Veteran's service-connected back disability is not currently on appeal.  As such, the Board finds that Rice is inapplicable in this case.

The Board also has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis under Thun v. Peake, 22 Vet App 111 (2008).  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected radiculopathy and scars is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the criteria for radiculopathy contemplate both incomplete and complete paralysis as well as sensory disturbances.  Essentially, the rating criteria direct VA to consider whether the service connected radiculopathy is mild, moderate or severe.  In so doing, VA necessarily considers all of the Veteran's neurologic symptomatology.  Regarding the Veteran's scars, the Board has considered the size and location of the scars, as well as his reports of pain.  These symptoms were contemplated in Diagnostic Codes 7800-7805 under both the prior and revised rating criteria.  

Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an August 2010 letter to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here (with regard to the Veteran's right lower radiculopathy), service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and a VA examination.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran indicated in his VA Form 9 that the VA examiner was less experienced than the private physicians treating his spine symptoms and that the examiner only spent five minutes examining him.  The Veteran also indicated that there were keloid formations on his shoulder, back, chest, and leg that were not included in the report.  However, the examination report reflects the examiner considered the Veteran's reported and documented history in rendering her conclusions.  Moreover, with regard to the location of the keloid formations, only the Veteran's scars that are residuals of the spinal surgery and the left posterior iliac bone graft are service-connected.  As such, notation of keloid formations on the shoulder or leg would not be relevant to the current appeal.  Moreover, as stated above, the Veteran has not shown the requisite medical expertise to diagnose keloid formations.  See Jandreau, 492 F.3d at 1376-77.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Restoration of a 10 percent rating for the Veteran's scar, residuals of thoracolumbar spine surgery, is granted.

Entitlement to an increased rating in excess of 10 percent for the Veteran's scar, residuals of thoracolumbar spine surgery, is denied.

Restoration of a 10 percent rating for the Veteran's left posterior iliac bone graft with residual scar is granted.

Entitlement to an increased rating in excess of 10 percent for the Veteran's left posterior iliac bone graft with residual scar is denied.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


